Judgment modified by reducing the amount of damages to $242.60, and as so modified affirmed, without costs of this appeal to either party. Finding of fact No. 15, in so far as it finds that there was a constant supply of water for over eight hours a day, is disapproved and reversed. Finding No. 35 is disapproved and reversed. Findings Nos. 38 and 39 are disapproved and reversed, and new findings made in lieu thereof. To enable the defendant without prejudice, if so advised, to take proceedings to acquire the right to take the water from the creek, the operation of the injunctive provision of the judgment is suspended six months from the time of entry and notice of the judgment upon the decision herein. All concur.